*68
SUMMARY ORDER

Appellant Mister Sprout appeals from the judgment of the district court, granting summary judgment for Williams Farms Produce Sales, Inc. The matter came to the district court from an appeal by Mister Sprout of the decision and order of the Secretary for the United States Department of Agriculture in a reparation proceeding brought by Williams Farms to recover damages after Mister Sprout failed to pay the agreed upon price for two loads of tomatoes. See 7 U.S.C. § 499g(c). We assume the parties’ familiarity with the underlying factual allegations, the procedural history of the case, and the issues on appeal.
We affirm for substantially the reasons stated in the district court’s thorough opinion and in the decision and order of the Secretary of Agriculture.
We have considered all of Mister Sprout’s additional arguments and find them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.